AFFIRMED; and Opinion Filed November 21, 2013.




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-12-00888-CR
                                      No. 05-12-00889-CR

                          DON ALFONSO WILLIAMS, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                   Trial Court Cause Nos. F10-16710-Y and F10-16711-Y

                               MEMORANDUM OPINION
                        Before Justices O’Neill, Lang-Miers, and Evans
                                Opinion by Justice Lang-Miers
       Appellant Don Alfonso Williams pleaded guilty to two charges of aggravated robbery.

The trial court deferred adjudication of appellant’s guilt, placed him on community supervision

for seven years, ordered him to pay a $3,000 fine in one of the cases, and assessed $244 in court

costs in each case. The State subsequently moved to adjudicate appellant’s guilt, and appellant

pleaded true to the allegations in the motion. The trial court adjudicated appellant guilty and

sentenced him to fifty years in prison in each case to run concurrently with a sentence for

murder. In two issues on appeal, appellant argues that the evidence is insufficient to support the

$244 in court costs in each case. We issue this memorandum opinion pursuant to Texas Rule of

Appellate Procedure 47.4 because the issues in the case are settled. We affirm the trial court’s

judgments.
       Appellant argues that the evidence is insufficient to support the judgment that he pay

$244 in court costs in each case because the clerk’s records do not contain proper bills of costs.

And he argues that the judgments should be reformed to delete the court costs. We disagree.

       The clerk’s records show that at the time appellant was placed on community

supervision, the order deferring adjudication in each case included an assessment of $244 in

court costs. But appellant did not complain about the assessment of court costs at that time. See

Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App. 1999) (“[A] defendant placed on

deferred adjudication community supervision may raise issues relating to the original plea

proceeding, such as evidentiary sufficiency, only in appeals taken when deferred adjudication

community supervision is first imposed.”). Because appellant did not appeal the sufficiency of

the evidence to support the court costs when deferred adjudication community supervision was

first imposed, his complaints now are untimely. Wiley v. State, 410 S.W.3d 313, 320–21 (Tex.

Crim. App. 2013). But even if appellant’s complaints were timely, they are moot because, since

the filing of these appeals, this Court requested and received a supplemental clerk’s record in

each case that contains a certified bill of costs. See Franklin v. State, 402 S.W.3d 894, 894 (Tex.

App.—Dallas 2013, no pet.). We resolve appellant’s two issues against him.

       After this Court received the supplemental clerk’s records, appellant filed two objections

to the bills of costs contained in those records. He objected that the bills of cost (1) were not

proper because they are “unsigned, unsworn computer printout[s]” and (2) were not filed in the

trial court or brought to the trial court’s attention before costs were entered in the judgments. We

previously considered these exact same objections in Coronel v. State, No. 05-12-00493-CR,

2013 WL 3874446, at *4–5 (Tex. App.—Dallas July 29, 2013, pet. filed), and rejected them, and

we do so here as well.




                                                –2–
       We affirm the trial court’s judgments.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)

120888F.U05




                                                –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DON ALFONSO WILLIAMS, Appellant                     On Appeal from the Criminal District Court
                                                    No. 7, Dallas County, Texas
No. 05-12-00888-CR        V.                        Trial Court Cause No. F10-16710-Y.
                                                    Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                        Justices O’Neill and Evans participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 21st day of November, 2013.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE




                                             –4–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DON ALFONSO WILLIAMS, Appellant                     On Appeal from the Criminal District Court
                                                    No. 7, Dallas County, Texas
No. 05-12-00889-CR        V.                        Trial Court Cause No. F10-16711-Y.
                                                    Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                        Justices O’Neill and Evans participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 21st day of November, 2013.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE




                                             –5–